FILED
                             NOT FOR PUBLICATION                              APR 16 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANUSHAVAN HARUTYUNYAN,                           No. 06-74594

               Petitioner,                       Agency No. A096-151-835

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Anushavan Harutyunyan, a native and citizen of Russia, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S. C. § 1252. We review for substantial

evidence, Li v. Ashcroft, 378 F.3d 959, 962 (9th Cir. 2004), and we deny the

petition for review.

      Substantial evidence supports the IJ’s adverse credibility determination

based on both the omission from Harutyunyan’s detailed declaration and direct

testimony of the mob attack and police beating he testified about on cross-

examination, see id. at 962-63, and the inconsistency between Harutyunyan’s

testimony and the medical document regarding the reasons for his hospitalization,

see Goel v. Gonzales, 490 F.3d 735, 739 (9th Cir. 2007) (inconsistencies between

testimony and documentary evidence support an adverse credibility finding where

inconsistencies go to the heart of the claim). Accordingly, in the absence of

credible testimony, Harutyunyan’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of CAT relief because

Harutyunyan failed to demonstrate it is more likely than not he will be tortured in

Russia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009).

      We do not address Harutyunyan’s contention that he established past

persecution based on the harms he suffered in Chechnya and the filtration camp

because the BIA did not address this contention, see Ramirez-Altamirano v.


                                          2                                     06-74594
Holder, 563 F.3d 800, 804 (9th Cir. 2009), and Harutyunyan does not claim that

the BIA erred in failing to address the issue, see Martinez-Serrano v. INS, 94 F.3d

1256, 1259-70 (issues not specifically raised and argued in a party’s opening brief

are waived).

      PETITION FOR REVIEW DENIED.




                                          3                                   06-74594